[exhibit101cassidysepa_image1.gif]


Exhibit 10.1


RE: Separation and General Release Agreement


Dear Bill:


This Separation Agreement (“Agreement”) sets forth the terms and conditions
between you (“Employee”) and Bonanza Creek Energy, Inc., a Delaware corporation
(the “Company”), in connection with your separation from employment with the
Company.
1.Separation from Employment. We have agreed your employment with the Company
will terminate on the Effective Date of this Agreement (the “Separation Date”).
2.Accrued Salary and Vacation. Within one (1) business day of the Separation
Date, the Company shall pay to you all accrued salary and accrued and unused
vacation time earned through the Separation Date, subject to standard payroll
deductions and withholdings.
3.Consideration.
a.In consideration of the provisions of this Agreement, if you execute this
Agreement and do not rescind it, the Company agrees to make the following
payments to you:
1.    within one (1) business day of the Separation Date, payment of a lump sum
cash payment of Eight Hundred Thirty One Thousand Dollars ($831,000.00);
2.    on or before Monday, March 28, 2016 a payment of $283,500 constituting the
bonus earned under the Company’s STIP;
3.    immediate vesting of all equity incentives held by Employee pursuant to
the LTIP at the time of the execution of this Agreement, Management Incentive
Plan or otherwise, with payment of such equity incentives payable in accordance
with the applicable award agreement;
4.if and to the extent permitted under applicable law and without additional
cost or penalty to the Company or Employee, during the portion, if any, of the
18-month period, commencing as of the date Employee is eligible to elect and
timely elects to continue coverage for Employee and Employee’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that
employs Employee immediately prior to termination) shall reimburse Employee on a
monthly basis for the difference between the amount Employee pays to effect and
continue such coverage and the employee contribution amount that active senior
executive employees of the Company or the applicable Affiliate pay for the same
or similar coverage, with any such reimbursement payable on a monthly basis.


1

--------------------------------------------------------------------------------




4.    The Company agrees to reimburse Employee for legal fees he incurred for
the negotiation and drafting of this Agreement, up to a maximum amount of Twenty
Five Thousand Dollars ($25,000). The Company will pay this amount to Employee
within seven days' of receipt by the Company of an itemized invoice from
Employee's counsel identifying the fees incurred. The invoice must identify the
dates legal services were provided and provide an itemization of such services
on a daily basis, the amount of time spent and the cost.
5.    Employee acknowledges that upon payment of the amounts specified in this
paragraph, he has been paid all compensation due to him relating in any manner
to his employment or separation from employment with the Company.
b.Reporting of and withholding on the payments under this Section 3 for tax
purposes shall be at the discretion of the Company in conformance with
applicable tax laws. If a claim is made against the Company for any additional
tax or withholding in connection with or arising out of the Severance, you shall
pay any such claim within thirty (30) days of being notified by the Company and
agree to indemnify the Company and hold it harmless against such claims,
including, but not limited to, any taxes, attorney fees, penalties, and/or
interest, which are or become due from the Company.
4.Release by Employee.
a.Employee, on Employee’s own behalf and on behalf of Employee’s heirs, agents,
representatives, attorneys, assigns, executors and/or anyone acting on
Employee’s behalf, and in consideration of the promises, assurances, and
covenants contained herein, hereby releases, to the full extent permitted by
law, Bonanza Creek Energy, Inc. and its successors or affiliates (the
“Company”), its parents, subsidiaries, officers, shareholders, partners,
members, individual employees, agents, representatives, directors, employees,
attorneys, successors, and anyone acting on its behalf (“Released Parties”),
from all claims and causes of action by reason of any injuries and/or damages or
losses, known or unknown, foreseen or unforeseen, patent or latent which
Employee has sustained or which may be sustained as a result of any facts and
circumstances arising out of or in any way related to Employee’s employment by
the Company or the termination of that employment, and any other disputes,
claims, disagreements, or controversies between Employee and the Released
Parties up to and including the date this release is signed by Employee. To the
full extent permitted by law, Employee’s release includes, but is not limited
to, any contract benefits, claims for quantum merit, claims for wages, bonuses,
employment benefits, moving expenses, stock options, profits units, or damages
of any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
unlawful discharge, torts and related damages (including, but not limited to,
emotional distress, loss of consortium, and defamation) any legal restriction on
the Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the Older Workers’ Benefit Protection Act (“OWBPA”), the
federal Americans with Disabilities Act of 1990, any state laws concerning
discrimination or harassment including the Fair Employment and Housing Act, or
any other legal limitation on contractual or employment relationships, and any
and all claims for any loss, cost, damage, or expense with respect to Employee’s
liability for taxes, penalties, interest or additions to tax on or with respect
to any amount received from the Company or otherwise includible in Employee’s
gross income, including, but not limited to, any liability for taxes, penalties,
interest or additions to tax arising from the failure of this Agreement, or any
other employment, severance, profit sharing, bonus, equity incentive or other
compensatory plan to which Employee and the Company are or were parties, to
comply with, or to be operated in compliance with the Internal Revenue Code of
1986, as amended, including, but not limited to, Section 409A thereof, or any
provision of state or local income tax law; provided, however, that
notwithstanding the foregoing, the release set forth in this Section shall not
extend to: (a) vested rights, if any, under any pension plan; or (b) Employee’s
rights, if any, to indemnification or defense under the Company’s certificate of
incorporation, bylaws and/or policy or procedure, any indemnification agreement
with Employee or under any insurance contract, in connection with Employee’s
acts or omissions within the course and scope of Employee’s employment with the
Company (this “Release”). Without limiting the generality of the foregoing in
any respect, Employee acknowledges that he is releasing all rights, if any,
under any applicable LTIP or STIP plan maintained by the Company.


2

--------------------------------------------------------------------------------




b.Employee acknowledges that Employee is knowingly and voluntarily waiving and
releasing any rights Employee may have under the ADEA and OWBPA. Employee also
acknowledges that the consideration given for the waiver and release hereunder
is in addition to anything of value to which Employee is already entitled.
Employee further acknowledges that Employee has been advised by this writing, as
required by the ADEA and OWBPA, that: (a) Employee's waiver and release
hereunder do not apply to any rights or claims that may arise after the
execution date of this release; (b) Employee has been advised hereby that
Employee has the right to consult with an attorney prior to executing this
release; (c) Employee has twenty-one (21) days to consider this release
(although Employee may choose to voluntarily execute this release earlier); (d)
Employee has seven (7) days following the execution of this Release to revoke
this Release; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth (8th) day
after this Release is executed by Employee (the “Effective Date”).


c.Excluded from this Release are any claims which by law cannot be waived in a
private agreement between an employer and employee. Moreover, this Release does
not prohibit Employee from filing a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or equivalent state agency in Employee's state or
participating in an EEOC or state agency investigation; provided, however,
Employee hereby agrees to waive Employee's right to monetary or other recovery
should any claim be pursued with the EEOC, state agency, or any other federal,
state or local administrative agency arising out of or related to Employee's
employment with and/or separation from the Company.
d.It is the intention of Employee that this Release is a general release which
shall be effective as a bar, to the full extent permitted by law, to each and
every claim, demand, or cause of action it releases. Employee recognizes that
Employee may have some claim, demand, or cause of action against the Released
Parties of which Employee is totally unaware and unsuspecting which Employee is
giving up by execution of this release. It is the intention of Employee in
executing this Release that it will deprive Employee of each such claim, demand
or cause of action and prevent Employee from asserting it against the released
parties.
5.Release by the Company. With the exception of claims arising out of criminal
conduct by Employee and subject to and as limited by applicable law including
the Sarbanes-Oxley Act of 2002 (the “SOX Act”), the Company forever releases and
discharges Employee and Employee's heirs, executor, administrators, successors
and/or assigns of and from any claim that the Company has against Employee as of
the Effective Date of this Agreement. Claims based on criminal conduct by
Employee or claims related to any required clawback of compensation required
under the SOX Act, are not released.
6.Compliance Obligations.
a.You acknowledge that you have fulfilled all obligations to raise any and all
legal, regulatory or compliance concerns while you were employed with the
Company and that you are not aware of any legal, regulatory or compliance
related issues that you have not previously raised with the Company. You further
acknowledge that you are aware of no conduct by any of the Released Parties that
you reasonably believe constitutes a violation of any federal, state or local
law, rule, ordinance or regulation.
b.The Company agrees that it will allow Employee to review and provide any
suggestions Employee believes are appropriate to any press release prepared by
the Company or form 8K filed in connection with Employee departure from
employment with the Company.
7.No Pending or Future Proceedings. You represent and warrant that you do not
presently have on file and have no knowledge of the existence of any proceeding
against any of the Released Parties. In the event that any such proceeding has
been filed by you or with your involvement, you agree that you immediately will
take all actions necessary to withdraw from or terminate that Proceeding, unless
the requirement for such withdrawal or termination is prohibited by applicable
law.


3

--------------------------------------------------------------------------------




8.No Other Entitlement. You acknowledge that, except as expressly provided in
this Agreement, you are not entitled to, and will not receive, any additional
compensation, benefits, or separation pay or other payment of any kind. You
acknowledge that you have been fully paid or provided all wages, compensation,
bonuses, stock, stock options, vacation, or other benefits from the Company or
the Released Parties which are or could be due to you under the terms of your
employment or otherwise. Thus, for any employee benefits sponsored by the
Company not specifically referenced in this Agreement, you will be treated as a
terminated employee effective on your Separation Date. This includes, but is not
limited to, any 401(k) plan, life insurance, accidental death and dismemberment
insurance and short and long-term disability insurance. Without limiting the
foregoing and except as otherwise described in Section 3, you expressly
acknowledge and agree that you are not entitled to receive (a) any further bonus
payments under the STIP, or otherwise; (b) equity incentive grants or awards
under any of the Company’s incentive plans or programs, including, without
limitation, the Company’s 2011 Long Term Incentive Plan, as amended (the
“LTIP”), and the applicable Restricted Stock Agreements thereunder (and you
expressly acknowledge that, except as specifically provided herein, all shares
of the Company’s common stock granted to you under the LTIP will automatically
forfeit on the Separation Date); (c) any further payment under the Amended and
Restated Executive Change in Control and Severance Plan (“Severance Plan”), and
that, by execution of this Agreement, you acknowledge that you have been paid
the full amounts to which you are entitled under the Severance Plan and release
any remaining claims under the Severance Plan; or (d) any additional severance
or other compensation. You further acknowledge that you have received or been
paid for all leaves of absence (paid and unpaid) to which you were entitled
during your employment.
9.Proprietary Information Obligations. You are reminded of the Employee
Restrictive Covenants, Proprietary Information and Inventions Agreement (the
“Confidentiality Agreement”) that you entered into with the Company and that
during the course of your employment with the Company, you have had access to
certain data and information relating to Bonanza’s operations and business
strategies that is, or is considered by the Company to be, non-public,
confidential or proprietary in nature, which, if revealed to a third party,
could have an adverse impact on the Company, including, but not limited to,
(a) geological and geophysical data, (b) hydrocarbon reserves and other
engineering data, (c) acreage figures and locations, drilling sites and leasing
information and (d) revenues, payroll records, profitability, operations,
records, business practices, processes, analysis, legal files, board and
committee materials, correspondence and other types of information relating to
Bonanza’s business (collectively, “Confidential Information”). You hereby agree
to (i) keep all Confidential Information strictly confidential and not to
disclose such Confidential Information to any third party without the Company’s
express written consent or unless such disclosure is required by law and (ii)
continue to abide by the terms of the Confidentiality Agreement consistent with
its terms.
10.Return of Property. You agree to return to the Company within two (2)
business days of the Separation Date all Company documents (in hard copy and
electronic forms, and all copies thereof, and other Bonanza property that you
have had in your possession at any time, including, but not limited to, files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information (including email), tangible
property (e.g., cell phone, laptop computer, tablet), automobiles, credit cards,
entry cards, identification badges and keys, in each case, wherever and however
kept; and, any materials of any kind that contain or embody any Confidential
Information of Bonanza (and all reproductions thereof). You hereby represent and
warrant that any Bonanza property or Confidential Information stored, created in
or sent to or by any of your personal computers, phones, tablets or other
devices or stored in any electronic data storage account will be permanently
deleted or destroyed immediately following your Separation Date. If you later
discover that you have retained any Bonanza property or information, you agree,
immediately upon such discovery, to contact the Company and make arrangements
for returning, deleting or destroying such items. Should you choose to sign this
Agreement, amounts for any Company Property still in your possession will be
deducted from the final severance payment.
11.Confidentiality. The existence of this Agreement and its provisions will be
held in strictest confidence by you and the Company and will not be publicized
or disclosed in any manner whatsoever; provided, however, that (i) you may
disclose the existence of this Agreement in confidence: (a) to your parents,
siblings, children or spouse; (b) to your attorney, accountant, auditor, tax
preparer and financial advisor; (c) as may be necessary to enforce its terms, or
(d) in response to compulsory process, and only then after giving the Company
ten (10) days’ advance notice of the compulsory process and affording the
Company the opportunity to obtain any necessary or appropriate protective
orders; provided that you expressly agree not to disclose the terms of this
Agreement to any


4

--------------------------------------------------------------------------------




current or former Bonanza employee, officer or director; or (ii) the Company may
disclose the existence of this Agreement: (a) in any public disclosure required
under applicable securities laws or the regulations promulgated thereunder or
the rules or regulations of the securities exchange on which the Company’s
common stock or other securities are listed for trading, (b) to the Company’s
employees who need to know same, including accountants, any internal auditor,
counsel and executive officers; (c) to the Company’s outside counsel,
independent accountants, any tax preparer and other external advisor(s); or
(d) as may be necessary to enforce its terms; or (e) in response to compulsory
process.
12.Nondisparagement. (a) You covenant never to disparage or speak ill of the
Company or any Company product or service, or of any employee, officer or
director of the Company, regarding any such person’s performance, service or
actions during his or her period of employment with the Company, nor shall you
at any time harass or behave unprofessionally toward the Company or any of its
employees, officers or directors.
(b)    The Company agrees that it will instruct the following employees and
advise the Company’s directors that are identified below that, as to the
employees, during the period of their employment with the Company or as to the
directors, during their term as a director of the Company, they are not to
disparage or speak ill of Employee, and that they shall not at any time harass
or behave unprofessionally toward Employee: James Watt, Marvin Chronister, Kevin
Neveu, Greg Raih, Jeff Wojahn, Richard Carty, and Ron Barauskas.
13.Covenant Not to Compete. Employee acknowledges that Employee executed an
Employee Restrictive Covenants, Proprietary Information and Inventions Agreement
(“ERC Agreement”) under which Employee assumed certain obligations relating to
the Company’s confidential and proprietary business information and trade
secrets and containing certain covenants relating to competition, solicitation
and assignment of inventions. Employee agrees that, notwithstanding any other
provision of this Release, the ERC Agreement shall by its terms survive the
execution of this Release and that the parties’ rights and duties thereunder
shall not in any way be affected by this Release with the following exceptions.
Section 6.3 of the ERC Agreement shall remain in full force and effect except
that the duration of the Post-Termination Non-Compete Term (as such term is used
therein) shall be reduced to 1.25 years from 2.5 years.
14.Cooperation.
a.Employee acknowledges that because of Employee’s position with the Company,
Employee may possess information that may be relevant to or discoverable in
connection with claims, litigation or judicial, arbitral or investigative
proceedings initiated by a private party or by a regulator, governmental entity,
or self-regulatory organization, that relates to or arises from matters with
which Employee was involved during Employee’s employment with the Company, or
that concern matters of which Employee has information or knowledge
(collectively, a “Proceeding”). Employee agrees that Employee shall testify
truthfully in connection with any such Proceeding, shall cooperate with the
Company in connection with every such Proceeding, and that Employee’s duty of
cooperation shall include an obligation to meet with the Company representatives
and/or counsel concerning all such Proceedings for such purposes, and at such
times and places, as the Company reasonably requests, and to appear for
deposition and/or testimony upon the Company’s request and without a subpoena.
The Company agrees that, if the Company requests that Employee meet with Company
representatives and/or counsel concerning any Proceeding, and if Employee
requests that his counsel attend the meeting(s), the Company will reimburse the
attorney for the time spent participating in the meetings with Company
representatives at such attorney’s standard rate so long as the rate does not
exceed $500 an hour. If the rate exceeds $500 an hour, the Company’s obligation
to reimburse the attorney will be limited to $500 per hour.
b.Employee and the Company understand and agree that it is in their mutual best
interest to minimize the effect of Employee’s separation upon the Company’s
business and upon Employee’s professional reputation. Accordingly, Employee
agrees to take all actions reasonably requested of Employee by the Company in
order to accomplish that objective. To this end, Employee shall consult with the
Company concerning business matters on an as-needed and as­ requested basis, the
Company shall exercise reasonable efforts to avoid conflicts between such
consulting and Employee’s personal and other business commitments Employee shall
exercise reasonable efforts to fulfill the Company’s consulting requests in a
timely manner.


5

--------------------------------------------------------------------------------




15.Breach of Agreement. If you breach this Agreement, you agree that such breach
will cause the Company irreparable injury entitling the Company to the entry of
an order for injunctive relief. Similarly, if the Company breaches this
Agreement, the Company agrees that such breach will cause you irreparable injury
entitling you to the entry of an order for injunctive relief. Nothing contained
herein shall be construed as prohibiting you or the Company from pursuing any
available remedies in the event of a breach, including any equitable remedies.
In the event either Party initiates litigation asserting a breach of this
Agreement, the Court shall award the prevailing their reasonable attorneys’
fees.
16.No Application. You agree that you will not apply for any job or position as
an employee, consultant, independent contractor, or otherwise, with the Company
or its subsidiaries or affiliates. You warrant that no such applications are
pending at the time this Agreement is executed.
17.No Admission of Liability. You and the Company agree that nothing contained
herein, and no action taken by either you or the Company hereto with regard to
this Agreement, shall be construed as an admission by either you or the Company
of liability or of any fact that might give rise to liability for any purpose
whatsoever.
18.No Adverse Action. You represent and warrant to the Company that you have not
taken any action adverse to the interests of the Company and its subsidiaries
and affiliates prior to signing this Agreement.
19.Advice of Counsel. YOU ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, YOU
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND
YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.
20.Section 409A. This Agreement is intended to comply with Section 409A of the
Code and Treasury Regulations promulgated thereunder (“Section 409A”) and shall
be construed accordingly. It is the intention of the parties to this Agreement
that payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. To the extent such
potential payments or benefits are or could become subject to Section 409A, you
and the Company agree to cooperate to amend this Agreement with the goal of
giving you the economic benefits described herein in a manner that does not
result in such tax or interest being imposed. You agree that you shall, at the
request of the Company, take any reasonable action (or refrain from taking any
action), required to comply with any correction procedure promulgated pursuant
to Section 409A.
21.Miscellaneous. Except with respect to the Confidentiality Agreement, this
Agreement is entered into without reliance on any agreements not contained
herein. This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. The Company may assign its rights
under this Agreement. No other assignment is permitted except by written
permission of the parties to this Agreement. This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, your heirs, and your and
the Company’s respective successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Colorado.
Venue shall be in the federal or state courts in located in the City and County
of Denver, Colorado. By execution of this Agreement, you submit to the
jurisdiction of the federal and state courts of the State of Colorado and
consent to the service of process in any suit, action, or proceeding in any of
the aforesaid courts by the mailing of copies of process to you by certified or
registered mail. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile and electronic signatures shall be
treated as originals.
[REMAINDER INTENTIONALLY LEFT BLANK, SIGNATURES FOLLOW]




6

--------------------------------------------------------------------------------






If this Agreement is acceptable to you, please sign below and return the
original to me.


Sincerely,


BONANZA CREEK ENERGY, INC.






By: /s/ Richard J. Carty                
Richard Carty
President and Chief Executive Officer


Accepted and Agreed:


By: /s/ William J. Cassidy    
Name: William Cassidy
Dated: March 23, 2016




[SIGNATURE PAGE TO SEPARATION AND RELEASE AGREEMENT]

